Citation Nr: 1727714	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  14-26 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II.




REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

These matters are on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In his July 2014 substantive appeal, the Veteran requested a Video Conference hearing before a Veterans Law Judge.  Following a June 2017 pre-hearing conference, the Veteran indicated that he would waive his hearing request if he was granted the benefits sought on appeal, to include service connection for ischemic heart disease, diabetes, erectile dysfunction, and peripheral neuropathy of the bilateral upper and lower extremities.  

Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  

Since the agency of original jurisdiction (AOJ) last considered the appeal, the Veteran's attorney submitted additional evidence in June 2017 that waived initial AOJ review.  Accordingly, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).  

The Board notes that the Veteran has filed notices of disagreement (NOD) at the RO concerning claims for service connection for ischemic heart disease, sleep apnea, asbestosis, and chronic obstructive pulmonary disease (COPD) and entitlement to a total disability rating based on individual unemployability (TDIU).  Such appeals are contained in the VACOLS appeals tracking system as active appeals at the RO.  While the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of addressing the appeals.  Action by the Board at this time may serve to delay the RO's action on the appeals.  As such, no action will be taken by the Board at this time, and the appeal issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  The Veteran served aboard the U.S.S. Oklahoma City (CLG-5) while it was anchored in Da Nang Harbor from January 1970 to February 1970; resolving reasonable doubt in the Veteran's favor, the credible evidence of record is at least in equipoise that the Veteran went ashore.

2.  The Veteran has a current diagnosis of ischemic heart disease.

3.  The Veteran has a current diagnosis of diabetes mellitus, type II.

4.  The probative, competent evidence of record demonstrates that the Veteran's erectile dysfunction is at least as likely as not caused by service-connected diabetes mellitus, type II.

5.  The probative, competent evidence of record demonstrates that the Veteran's peripheral neuropathy of the bilateral upper extremities is at least as likely as not caused by service-connected diabetes mellitus, type II.

6.  The probative, competent evidence of record demonstrates that the Veteran's peripheral neuropathy of the bilateral lower extremities is at least as likely as not caused by service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.  §§ 3.303, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, to include peripheral neuropathy, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also Nix v. Brown, 4 Vet. App. 462, 466 (1993).

38 C.F.R. § 3.309(e) also provides that veterans who have been exposed to an herbicide agent during active service are entitled to presumptive service connection for certain listed diseases, including ischemic heart disease, diabetes mellitus, type II, and early-onset peripheral neuropathy.  Early-onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran contends that he was exposed to herbicides while serving aboard the U.S.S. Oklahoma City such that service connection for ischemic heart disease and diabetes mellitus are warranted on a presumptive basis.  Further, the Veteran asserts that he has erectile dysfunction and peripheral neuropathy of the upper and lower extremities secondary to his diabetes mellitus.  The Veteran's personnel records indicate he served aboard the U.S.S. Oklahoma City (CLG-5) from December 1968 to June 1971, and docked at Vung Tau Harbor and Da Nang Harbor.

The Board notes that veterans who served in the Republic of Vietnam, including its inland waterways, between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  VA's Adjudication Manual (M21-1) explains that service on offshore waters (blue water) does not establish a presumption of exposure to herbicides and Da Nang Harbor and Vung Tau Harbor are considered to be offshore waters.  M21-1, IV.ii.1.H.2.b (accessed July 11, 2017).  The M21-1 directs that herbicide exposure be may be conceded if a veteran contends that he went ashore from a ship if there is evidence that the ship was docked to a pier or the shore of the Republic of Vietnam or sent crew members ashore while the claimant was aboard the ship.  M21-1, IV.ii.1.H.2.f (accessed July 11, 2017).  

The Board concludes that the evidence is at least in equipoise that the Veteran went ashore to the Republic of Vietnam.  A PIES request to the National Personnel Records Center (NPRC) confirmed that the U.S.S. Oklahoma City was in the official waters of the Republic of Vietnam during the Veteran's service, to specifically include January 10, 1970 to January 21, 1970, and February 11, 1970, to February 15, 1970.  Moreover, a list of Navy and Coast Guard Ships associated with Service in Vietnam and Exposure to Herbicide Agents confirmed that the vessel anchored in Da Nang Harbor from January 1970 to February 1970 and sent small boats ashore during that time.  In light of the Veteran's MOS the Board finds it likely that the Veteran did go on shore, notwithstanding the fact that some of the Veteran's prior statements suggest otherwise (the events in question occurred nearly 50 years ago).  The Veteran has focused much attention on his exposure on the ship, very near the shore, but the critical question is whether a ship's quartermaster would have, at least as likely as not, gone ashore to move supplies while the Veteran's ship was in harbor and the fact that there is now evidence that this vessel anchored in Da Nang Harbor from January 1970 to February 1970 and sent small boats ashore during that time.

The Board notes the Veteran's contentions that he was exposed to herbicides in Da Nang Harbor on multiple occasions, to include from herbicides sprayed from aircraft and from cleaning the ship decks while anchored, but finds the evidence is at least in equipoise that the Veteran went ashore while the U.S.S. Oklahoma was docked in the Da Nang Harbor from January 1970 to February 1970.  As a result, this point is rendered moot.   

Accordingly, herbicide exposure is conceded.  In light of the fact that the Veteran's diagnoses include diabetes mellitus, type II, and ischemic heart disease, service connection will be presumed under the provisions of 38 C.F.R. § 3.309(e) (2016).  

Moreover, the Board finds service connection is warranted on a secondary basis for the claims of erectile dysfunction, bilateral upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy.  Service connection may be established on a secondary basis for a disability that is caused or permanently worsened by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

A March 2013 VA examination confirmed a diagnosis of erectile dysfunction and opined that it was at least as likely as not due to diabetes.  In January 2015, Dr. P.G. reported diabetic sensory neuropathy with symptoms of tingling in the upper and lower extremities.  A March 2015 private nerve conduction study confirmed diabetic sensory neuropathy in the bilateral lower extremities.   Further, an October 2015 letter from Dr. D.K. indicated that the Veteran was receiving treatment for diabetic neuropathy.  The other evidence of record is consistent with a finding that the Veteran has erectile dysfunction and bilateral upper and lower peripheral neuropathy related to diabetes mellitus, type II.

In light of the above, the Board finds that the Veteran's erectile dysfunction, bilateral upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy are caused by his service-connected diabetes mellitus.  Accordingly, service connection is warranted.

ORDER

Service connection for ischemic heart disease is granted.

Service connection for diabetes mellitus, type II, is granted.

Service connection for erectile dysfunction is granted.

Service connection for peripheral neuropathy of the bilateral upper extremities is granted.

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


